DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. The Remarks provide no particular arguments or clarifying discussion of the claim amendments.  While some identified issues have been addressed by amendment, the amendment raises others. Upon additional consideration and current guidance, a rejection under 35 U.S.C. 101 is also applied.                                                                                                                               
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) the limitations: 

    PNG
    media_image1.png
    440
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    677
    media_image2.png
    Greyscale


Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
Claim 1 additionally includes:

    PNG
    media_image3.png
    179
    681
    media_image3.png
    Greyscale

The limitation adds to the abstract idea fundamental steps of a generic “radar sensor unit” (emitting, detecting). These limitations do not integrate the otherwise purely abstract exception into a practical application because they amount to mere data gathering using a machine that contributes only nominally or insignificantly to the execution of the claimed method, i.e. insignificant extra-solution activity. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more (MPEP 2106.05 (b), III). 

	Dependent claims 2-4, 6-10, and 12 merely provide additional detail of the idea itself and do not introduce any additional elements.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at step b is amended to indicate “determining in a sensor coordinate system values (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 ) of longitudinal and lateral components of a range rate equation of the target vehicle (ct, st) from the results” of step a).  The use of this notation is not clear, in that it is not clear what each represents.  The claim at step h refers to “the components of the range rate equation of the target vehicle (ct, or st) of the results ct, st), while (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 )  refers to “values” of such components.  It is not clear if this is the intent, but if so, it is not clear what the difference is between “components” and “values of components” in this context.   It is additionally observed that step b requires “determining in a sensor coordinate system values (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 )… to provide results of step b”, the presumption being that (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 ) are the “results”.  However, step h refers to “(ct, or st) of the results of step b)”. Which are the actual “results”? What is the distinction between the two? It is apparent that (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 ) is introduced by amendment to address a previously identified issue and provide basis for the use of such in claim 7, however the amendment is not accompanied by any remarks to clarify the language and the use of the notation is entirely unclear.  
Claim 1 at step f) requires “determining a line lCA passing through a center of rotation of said target vehicle and a position of the radar sensor unit of said host vehicle”, while step g) requires determining an intersection point, this point “being a position of a center of rotation 
    PNG
    media_image6.png
    20
    161
    media_image6.png
    Greyscale
 of the target vehicle".  It is not clear if “a center of rotation” of step g refers to the same “center of rotation” identified in step f. It is initially contemplated that there would not be more than one “center of rotation”, however given that the “center” apparently must be known to determine the line as defined in step f, it would then not appear necessary to then provide step g, which identifies an intersection point of the lines lCA and lPH  as “a center of rotation 
    PNG
    media_image6.png
    20
    161
    media_image6.png
    Greyscale
”.  That is, step g is to find for use in step f the position of the center of rotation, i.e. by determining the intersection point of the lines, however “a 
    PNG
    media_image6.png
    20
    161
    media_image6.png
    Greyscale
 denote “estimated values”.  As such, is it the intent that step g in fact provides an estimated center of rotation of the target that is different from the actual center of rotation referenced in step f, even though the actual center of rotation is apparently already known in step f?  Alternatively, is it not the intent that the center is known in step f? That is, is it the intent of the step f language that lCA passes through the center of rotation but this does not define lCA for the purposes of its determination in step f? If so, this is not clear from the wording of step f, and lCA  per claim 1 would then be undefined, as a line cannot be determined from a single point and only “the position of the radar sensor unit” would remain.  It is apparent that this may be the intent, as claim 7 appears that it may be intended to provide an equation for line lCA, i.e. based on values (
    PNG
    media_image4.png
    24
    42
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    21
    41
    media_image5.png
    Greyscale
 ), which themselves are not clear as discussed above. Appropriate correction accompanied by clarifying remarks with reference to the specification is required, particularly in view of the complex nature of the subject matter. 
As such, claim 1 and dependent claims 2-4, 6-10, and 12 are indefinite. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646